Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Claim Cancellation
The cancellation of claims 3, 4, 8, 13, 14 have been made of record.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “An electronic device” however it is not clear if this is a new electronic device or the same electronic device mentioned in claim 1.  Claim 1, lines 1-2 already state an electronic device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20120252270 A1 in view of Chien et al. US 20110028012 A1.
	In reference to claim  1, Lee teaches an input/output terminal (fig. 1) for connecting an electronic device (not shown but the connector in figure 1 is mounted onto the electronic device) to an external electronic device (i.e. the external electronic device comprises 200; fig. 5), the input/output terminal comprising: a signal pin (2) configured for transmitting/receiving a signal between the electronic device and the external electronic device; a ground pin (4) connected to a ground part of the electronic device, wherein at least one of the signal pin or the ground pin includes a proximal end (pertaining to the tail end of 2 or 4) connected to the electronic device, a distal end (pertaining to the distal end of 2 or 4) opposite the proximal end, and a bent portion (A; image below) between the proximal end and the distal end, the bent portion being formed to protrude in a contact direction between the at least one of the signal pin or the ground pin and a corresponding pin (contact pin of 200) of the external electronic device for pressing contact against the corresponding pin when the external electronic device is connected to the electronic device.

    PNG
    media_image1.png
    469
    680
    media_image1.png
    Greyscale

	However Lee does not teach a resistive material; and the resistive material being disposed between the bent portion and the distal end.
	Chien teaches a resistive material (470; fig. 4D); and the resistive material being disposed between the bent portion (B; image below) and the distal end (D; image below).

    PNG
    media_image2.png
    337
    654
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Chien, as taught by Chien [0006], in order to improve the terminal by incorporating the resistive material to provides resistance sufficient enough to prevent sparking during when mating the connectors.
In reference to claim  2, Lee teaches the input/output terminal of claim 1, wherein the signal pin and the ground pin have same length.  
	In reference to claim  5, Lee substantially teaches the invention as claimed.
	However Lee does not teach wherein the at least one of the signal pin or the ground pin is configured so that the resistive material first contacts the corresponding pin of the external electronic device aselectronic device is connected to the electronic device.
	Chien teaches of using a resistive material (470).  Using the teachings of Chien to modify Lee to arrive at the results of claim 5 is an obvious modification.  As shown in figure 6 of Lee, contact 1’ is a contact of the connector 200 of the external electronic device.  The distal end of 1-2’ abuts the front of contact 1 before pressing down and finally contacting the contact portion 1-2.  Further, contacts (1, 2, 3, 4); fig 1 of Lee are all the same length and shape, therefore the contacts of 200 would have the same effect upon contacts (1, 2, 3, 4) when mating 100 and 200 together.  Therefore, with the resistive material of Chien placed between the bent portion and the distal end, the combination of the teachings of Chien and Lee are seen to arrive at the results of claim 5.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Chien, as taught by Chien [0006], in order to improve the terminal by incorporating the resistive material to provides resistance sufficient enough to prevent sparking during when mating the connectors.
	In reference to claim  6, Lee substantially teaches the invention as claimed.
	However Lee does not teach wherein the resistive material is applied only to a surface of the at least one of the signal pin or the ground pin that contacts the corresponding pin of the external electronic device as the external electronic device is connected to the electronic device.
Chien teaches the resistive material (470) is applied only to a surface of the contact (474; fig. 4D).  Using the teachings of Chien to modify Lee to arrive at the results of claim 6 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Chien, as taught by Chien [0006], in order to improve the terminal by incorporating the resistive material to provides resistance sufficient enough to prevent sparking during when mating the connectors.
In reference to claim 16, Lee teaches an electronic device (i.e. the device that houses 100; fig. 5) comprising the input/output terminal of claim 1.   


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20120252270 A1 and Chien et al. US 20110028012 A1 as applied to claim 1 above, further in view of JP 2009146780 (herein JP780).
In reference to claim  7, Lee substantially teaches the invention as claimed.
However Lee does not teach wherein the resistive material is disposed to surround entirely the portion of the at least one of the signal pin or the ground pin between the bent portion and the distal end thereof.
JP780 teaches the resistive material (23) is disposed to surround entirely the portion of the pin (see fig. 2b).  Using the teachings of JP780 to modify Lee to arrive at the results of claim 7 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of JP780 in order to further surely prevent the generation of an arc that can damage the connecting device.  The resistive material still prevents the generation of a damaging arc, therefore new results are not produced.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20120252270 A1 and Chien et al. US 20110028012 A1 as applied to claim 1 above, further in view of 
applicant’s NPL documents POLYMER HOT PLUG DEVICE, IBM TECHNICAL DISCLOSURE BULLETIN (herein NPL_IBM)
                In reference to claim  9, Lee substantially teaches the invention as claimed.
                However Lee does not teach wherein the resistive material comprises carbon powder or carbon fiber and polymer.
                NPL_IBM teaches on page 1, lines 7-8 the use of carbon powder filled polymer.  Using the teachings of NPL_IBM to modify Lee to arrive at the results of claim 9 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of NPL_IBM as taught by NPL_IBM page 1, lines 3-6, in order to utilize the carbon powder filled polymers resistance to prevent undesired current surges.


  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20120252270 A1 and Chien et al. US 20110028012 A1 as applied to claim 1 above, further in view of Fu et al. US 7854992 B2.
                In reference to claim  10, Lee substantially teaches the invention as claimed.
                However Lee does not teach wherein a resistance value of the resistive material is within a range of 106 to 1012 Ω.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (ccpa 1960).
                Fu teaches a resistance value of the resistive material (208) that has a resistance level of 1.7  ohm.  With a reasonable expectation of success, selecting a carbon based material whose electrical resistivity is within the range of 106 to 1012 Ω would yield predictable results.  The material will resist conducting current that can be blocked within the resistivity range of 106 to 1012 Ω.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a material with a high level of resistance in order to block transmitting high current loads that can damage the electronic device.


Claims 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20120252270 A1 in view of YOO US 20140063678 A1, further in view of Chien et al. US 20110028012 A1.
	In reference to claim  11, Lee teaches an electronic device (not shown, but houses 100; fig. 5) comprising: at least one input/output terminal (fig. 1) for connection with an external electronic device (i.e. the external electronic device that comprises 200; fig. 5); wherein the input/output terminal includes: a signal pin (2) configured for transmitting/receiving a signal with the external electronic device; a ground pin (4) connected to a ground part;  wherein at least one of the signal pin (2) or the ground pin (4) includes a proximal end(i.e the tail end of 2 or 4)  connected to the electronic device, a distal end (i.e. the distal end of 2 or 4) opposite the proximal end, and a bent portion (A; image below) between the proximal end and the distal end, the bent portion being formed to protrude in a contact direction between the at least one of the signal pin or the ground pin and a corresponding pin (contact pin of 200) of the external electronic device for pressing contact against the corresponding pin when the external electronic device is connected to the electronic device.

    PNG
    media_image3.png
    430
    624
    media_image3.png
    Greyscale
	However Lee does not teach and a controller configured to control signal transmission/reception with the external electronic device through the input/output terminal.
	YOO teaches and a controller (120; fig 2) configured to control signal transmission/reception with the external electronic device (10; fig. 2) through the input/output terminal (200).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of YOO, as taught by YOO [0027], lines 4-6, in order to improve communication by facilitating the exchange of signal transmission between the two electronic devices. 
                However Lee does not teach a resistive material; and the resistive material being disposed between the bent portion and the distal end.
                Chien teaches a resistive material (470; fig. 4D); and the resistive material being disposed between the bent portion (B; image below) and the distal end (D; image below).

    PNG
    media_image2.png
    337
    654
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Chien, as taught by Chien [0006], in order to improve the terminal by incorporating the resistive material to provides resistance sufficient enough to prevent sparking during when mating the connectors.
	In reference to claim  12, Lee teaches wherein the signal pin and the ground pin have same length (see fig. 1).
                In reference to claim  15, Lee substantially teaches the invention as claimed.
                However Lee does not teach wherein the at least one of the signal pin or the ground pin is configured so that the resistive material first contacts the corresponding pin of the external electronic device aselectronic device is connected to the electronic device.
                Chien teaches of using a resistive material (470).  Using the teachings of Chien to modify Lee to arrive at the results of claim 15 is an obvious modification.  As shown in figure 6 of Lee, contact 1’ is a contact of the connector 200 of the external electronic device.  The distal end of 1-2’ abuts the front of contact 1 before pressing down and finally contacting the contact portion 1-2.  Further, contacts (1, 2, 3, 4); fig 1 of Lee are all the same length and shape, therefore the contacts of 200 would have the same effect upon contacts (1, 2, 3, 4) when mating 100 and 200 together.  Therefore, with the resistive material of Chien placed between the bent portion and the distal end, the combination of the teachings of Chien and Lee are seen to arrive at the results of claim 15.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Chien, as taught by Chien [0006], in order to improve the terminal by incorporating the resistive material to provides resistance sufficient enough to prevent sparking during when mating the connectors.


Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        06/13/2022